UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



JACQUELINE SHEPHERD, on behalf of
herself and all others similarly situated,                   Civil i\ction No. 21-cv-799 (ENV) (V.M:S)

                                 Plaintiff,

                V.


GOOGLE LLC; BUNGIE, INC.; and
ID SOF'IW ARE LLC,

                                 Defendants.


          STIPULATION OF DISMISSAL PURSUANT T O F.R.C.P 41(a)(1)(A) (ii)

        IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff and Defendant

.Rungie, Inc. (''Bungie'') that the above-captioned action is voluntarily dismissed, with prejudice,

against Bungie, pursuant to Rule 41 (a)(1)(A)(ii) of the Federal Rules of Civil Procedure; and

        IT TS FUR11-IER STIPULATED AND AGREED by and between the undersigned parties

that each. party shall bear its own fees and costs.

Dated: New York, New York
       March 16, 2021

 TI1E LAW OFFICE OF JAMES C. KJ-:,LLY                 K ,I\MERMAN, UNCYK, SONI KER &
                                                        KLEIN,P.~

         By·
 James C. Kelly
                 ~~~    .                                     By
                                                      Akiva M. Cohen
                                                                            .     t),~
 244 5th Avenue, Suite K-278                          1700 Broadway
 New York, NY 10001                                   New York, NY 10019
 jkelly@jckellylaw.com                                acohen@kuskl.mv .com
 (212) 920-5042                                       (212) 400-4930
 Attorn ,s or P/ai11ti                                Attorn s or De endanl Bun 1ze, Ini:
